DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on May 7, 2020 and October 12, 2021 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a]n extended reality based immersive project workspace creation … comprising: a workplace understanding analyzer … to obtain sensing data from … a user, and analyze, based on the sensing data, an environment of the user; and an insights prioritization analyzer … to determine, based on the analyzed environment of the user, a plurality of insights associated with the user, and prioritize the plurality of insights based on a plurality of prioritization criteria, wherein at least one prioritization criterion of the plurality of prioritization criteria accounts for a project being performed by the user; an insights rendering and interaction controller … to render, in the environment of the user, at least one insight of the plurality of prioritized insights associated with the user, and control, based on an interaction of the user with the rendered at least one insight, the rendering of the at least one insight.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of creating a project workspace by obtaining sensing data regarding a user, analyzing the environment of the user based on the sensing data, determining insights regarding the user based on the environment of the user, prioritizing the insights for a project performed by a user based on criteria, render and control the rendering the insights based on user interaction with an insight.
As a whole, each of the limitations above manage the personal human behavior of the human users to perform a project by providing instructions for human users to follow and perform the project based on the project workspace and the information regarding the user and insights regarding the project performed by the user; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited creating a project workspace by obtaining sensing data regarding a user, analyzing the environment of the user based on the sensing data, determining insights regarding the user based on the environment of the user, prioritizing the insights for a project performed by a user based on criteria, render and control the rendering the insights based on user interaction with an insight could all be reasonably interpreted as a human mentally observing information regarding the user, the project environment, and insights regarding a project, a human mentally evaluating the obtained information to determine and prioritize insights, and a human rending the insights according to the prioritized insights mentally and/or with a pen and paper. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] n … apparatus comprising,” “executed by at least one hardware processor,” and “from at least one sensor of a device” in claim 1, “a virtual display” in claim 3, “executed by the at least one hardware processor to map … into a three-dimensional (3D) canvas; and … executed by the at least one hardware processor to render, on the 3D canvas” in claim 4, “by at least one hardware processor” and “from at least one sensor of a device” in claim 15, “[a] non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to” and “from at least one sensor of a device” in claim 18;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14, 16, 17, 19, & 20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0062] (discussing the methods of the invention may be implemented by instructions stored in memory by a processor). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14, 16, 17, 19, & 20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-18, & 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nishizawa, et al. (US 20170010662 A1), hereinafter Nishizawa
Regarding claim 1, Nishizawa discloses an extended reality based immersive project workspace creation apparatus comprising ([0309]): 
a workplace understanding analyzer, executed by at least one hardware processor, to obtain sensing data from at least one sensor of a device worn or utilized by a user, and analyze, based on the sensing data, an environment of the user ([0150], the position detecting section 162 stays on standby until the image-pickup control section 161 acquires a new outside scene image in step S12, [0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data, and the position detecting section 162 detects (recognizes) a target (a target object) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62, and  [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 and detecting, from the picked-up image data, a target of work, an instrument or a tool, the body of the user, based on positions, sizes, colors, shapes); and 
an insights prioritization analyzer, executed by the at least one hardware processor, to determine, based on the analyzed environment of the user, a plurality of insights associated with the user, and 
prioritize the plurality of insights based on a plurality of prioritization criteria, wherein at least one prioritization criterion of the plurality of prioritization criteria accounts for a project being performed by the user ([0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights) from the picked-up image data (i.e. based on analyzed environment), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items  (i.e. a plurality of insights) to match the execution order of motions corresponding to items (i.e. prioritize the insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items (i.e. plurality of insights) arranged according to the order of the items set in the scenario data 123 (i.e. prioritizing the insights)); 
an insights rendering and interaction controller, executed by the at least one hardware processor, to render, in the environment of the user, at least one insight of the plurality of prioritized insights associated with the user ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23)), and 48D19-176-03876-00-USPATENT 
control, based on an interaction of the user with the rendered at least one insight, the rendering of the at least one insight ([0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state).  
Regarding claim 2, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein the insights prioritization analyzer is executed by the at least one hardware processor to determine, based on the analyzed environment of the user, the plurality of insights associated with the user by: determining, based on an analysis of project data associated with the project and the analyzed environment of the user, the plurality of insights associated with the user ([0170], the HMD 100 informs the user of work based on the scenario data 123 and an execution state input according to input operation by the user, [0240], the control section 140 determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14) according to a prior setting or operation by the user, and in steps S15 and S23, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123).  
Regarding claim 3, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein the insights prioritization analyzer is executed by the at least one hardware processor to determine, based on the analyzed environment of the user, the plurality of insights associated with the user by: determining, based on the analyzed environment of the user, the plurality of insights that include at least one of: a heatmap regarding a project metric associated with the project; a light specifying a status associated with the user; or a virtual display specifying a performance level associated with the user ([0179]-[0182], fig. 7A, when the state detecting section 164 detects completion of a motion, the AR-display control section 163 changes a display state of the checkbox CH, change a display color or display luminance in the list SR, reduce the display size to indicate that the motion has been complete).  
Regarding claim 4, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein: the workplace understanding analyzer is executed by the at least one hardware processor to map the environment of the user into a three-dimensional (3D) canvas; and the insights rendering and interaction controller is executed by the at least one hardware processor to render, on the 3D canvas, the at least one insight of the plurality of prioritized insights associated with the user ([0129], the image processing section 160 may perform resolution conversion processing for converting the resolution of the image data into resolution suitable for the right display driving section 22 and the left display driving section 24 by executing image adjustment processing for adjusting the luminance and the chroma of the image data and 2D/3D conversion processing for generating 3D image data from 2D image data), [0185], the list SR and the display section D may be displayed three-dimensionally (stereoscopically) as an image).  
Regarding claim 5, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein: the workplace understanding analyzer is executed by the at least one hardware processor to identify, in the environment of the user, a subject person ([0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data (i.e. analyze an environment of the user), and the position detecting section 162 detects (recognizes) a target (a target object) (i.e. identifying a subject person) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62 (i.e. analyze an environment of the user), [0150], wherein the position detecting section 162 extracts an image of the object from image data of the outside scene image and recognizes the object of the image as a target (i.e. identifying a subject person), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items in an interview with a patient (i.e. identifying a subject person), [0273], the invention can be used to count the number of people or objects in a real space visually recognized as an outside scene (i.e. identifying a subject person)); and 
the insights prioritization analyzer is executed by the at least one hardware processor to determine, based on a shared context between the user and the subject person, the plurality of insights associated with the user ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. based on the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights based on a shared context) by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. based on the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12 (i.e. based on a shared context), in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items  (i.e. a plurality of insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 (i.e. based on a shared context) displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123  (i.e. based on the shared context) includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context and subject person), and every time input operation such as a gesture is performed (i.e. based on the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. determines insights)).  
Regarding claim 6, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 5 (as above), wherein the insights prioritization analyzer is executed by the 50D19-176-03876-00-USPATENT at least one hardware processor to: modify, based on a modification to the shared context between the user and the subject person, the plurality of insights associated with the user ([0241]-[0242], [0245] the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18) (i.e. based on the modification of the shared context), the control section 140 changes a display state of the item  (i.e. modifies insights) for which the motion is determined as having being completed (i.e. based on the modification of the shared context) among the items displayed on the image display section 20 (step S19), the control section 140 acquires the history data 124 (step S22) and displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23) (i.e. based on the modified shared context), and the control section 140 returns to step S16 to detect operation state, [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123  (i.e. based on the shared context) includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), and data input by medical personnel such as a doctor, who is a user, concerning the items included in the scenario data 123 and picked-up image data of the right camera 61 and the left camera 62 are stored and saved in the storing section 120 as the history data 124 (i.e. based on modified shared context), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context and subject person), and every time input operation such as a gesture is performed (i.e. based on the modification of the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. modifies insights)).
Regarding claim 9, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein the insights rendering and interaction controller is executed by the at least one hardware processor to: ascertain, for the user, a list of insights that is configured by the user from the plurality of insights associated with the user; and render, in the environment of the user, at least one insight from the list of insights that is configured by the user ([0170], the HMD 100 informs the user of work based on the scenario data 123 and an execution state input according to input operation by the user, [0240], the control section 140 determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14) according to a prior setting or operation by the user, and in steps S15 and S23, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123).  
Regarding claim 10, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein: the workplace understanding analyzer is executed by the at least one hardware processor to identify, in the environment of the user, a subject person ([0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data (i.e. analyze an environment of the user), and the position detecting section 162 detects (recognizes) a target (a target object) (i.e. identifying a subject person) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62 (i.e. analyze an environment of the user), [0150], wherein the position detecting section 162 extracts an image of the object from image data of the outside scene image and recognizes the object of the image as a target (i.e. identifying a subject person), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items in an interview with a patient (i.e. identifying a subject person), [0273], the invention can be used to count the number of people or objects in a real space visually recognized as an outside scene (i.e. identifying a subject person)); and 
the insights prioritization analyzer is executed by the at least one hardware processor to determine, based on a shared context that includes a role of the user and a different role of the subject person, the plurality of insights associated with the user  ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. based on the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights based on a shared context) by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. based on the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12 (i.e. based on a shared context), in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items  (i.e. a plurality of insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 (i.e. based on a shared context) displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, wherein data is input by medical personnel such as a doctor, who is a user, concerning the items included in the scenario data 123  (i.e. based on the shared context that includes the role of the user as a doctor), wherein the scenario data 123 includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context including the role of the user and subject person), and every time input operation such as a gesture is performed (i.e. based on the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. determines insights)).
Regarding claim 11, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein the insights rendering and interaction controller is 52D19-176-03876-00-USPATENT executed by the at least one hardware processor to: determine, based on the environment of the user, whether the at least one insight of the plurality of prioritized insights associated with the user is blocked by another insight of the plurality of prioritized insights associated with the user; and based on a determination that the at least one insight of the plurality of prioritized insights associated with the user is blocked by the other insight of the plurality of prioritized insights associated with the user, modify a rendered location of the at least one insight of the plurality of prioritized insights associated with the user to not be blocked by the other insight of the plurality of prioritized insights associated with the user ([0158], the AR-display control section 163 controls a display position of the AR contents, an image, characters, or the like on the basis of relative positions of the target object (OB) detected by the position detecting section 162, either a position overlapping the position or a position around the target, [0185], wherein display positions and display forms of the list SR and the display section D can be changed as appropriate, e.g., the list SR and the display section D may be displayed in a position overlapping the target OB of a motion corresponding to an item of the scenario data 123, and the AR-display control section 163 may shift, not to spoil the visibility of a target of a motion visually recognized through the image display section 20, display positions of the list SR and the display section D from the center of the target, [0235]-[0236], The AR-display control section 163 may change, every time work is completed, display states of the items corresponding to the works displayed in the explanation box TX, and the AR-display control section 163 may shift, not to spoil the visibility of a target of a motion visually recognized through the image display section 20, a display position of the explanation box TX4 from the center of the target).  
Regarding claim 12, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein: the insights prioritization analyzer is executed by the at least one hardware processor to determine, based on the analyzed environment of the user, the plurality of insights associated with the user by determining, based on the analyzed environment of the user, the plurality of insights that include ticket data insights that represent tasks that are to be performed by the user; and the insights rendering and interaction controller is executed by the at least one hardware processor to render, in the environment of the user, at least one ticket data insight of the ticket data insights (0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items  (i.e. a plurality of insights) to match the execution order of motions corresponding to items (i.e. prioritize the insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items (i.e. plurality of insights) arranged according to the order of the items set in the scenario data 123 (i.e. prioritizing the insights)).  
Regarding claim 13, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 12 (as above), wherein the insights rendering and interaction controller is executed by the at least one hardware processor to render, in the environment of the user, the at least one ticket data insight of the ticket data insights by: rendering, in the environment of the user, the at least one ticket data insight of the ticket data insights to include at least one of a shape, a size, or a color that represents a priority associated with the at least one ticket data insight ([0179]-[0182], fig. 7A, when the state detecting section 164 detects completion of a motion, the AR-display control section 163 changes a display state of the checkbox CH, change a display color or display luminance in the list SR, reduce the display size to indicate that the motion has been complete).  
Regarding claim 14, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 1 (as above), wherein the insights prioritization analyzer is executed by the at least one hardware processor to prioritize the plurality of insights based on the plurality of prioritization criteria that include at least one of a number of times or a length of time that the user spends analyzing an insight within a specified time duration ([0162], [0169], [0186], [0194], figs. 5A-5B, wherein fig. 5B is a configuration in which execution order of the items 123a and a history of works corresponding to the items 123a are displayed as a time chart, including execution order of works 1, 2, and 3 corresponding to the items 123a and an indicator (a mark) of an arrow shape indicating the present position of the work situation in the time chart reflecting the detected execution state (i.e. one of the plurality time prioritizations based on length of time spent on the work), wherein the time chart is a comparison time chart to which a comparison result representing a difference from a standard time set in advance (i.e. based on the length of time that the user spent analyzing the work item within the standard/specified time duration), [0179]-[0184], fig. 7A-7C, when the state detecting section 164 detects completion of a motion, the AR-display control section 163 changes a display state of the checkbox CH, change a display color or display luminance in the list SR, reduce the display size to indicate that the motion has been complete).  
Regarding claim 15, Nishizawa discloses a method for extended reality based immersive project workspace creation, the method comprising ([0043]): 
obtaining, by at least one hardware processor, sensing data from at least one sensor of a device worn or utilized by a user; 
analyzing, by the at least one hardware processor and based on the sensing 54D19-176-03876-00-USPATENT data, an environment of the user ([0150], the position detecting section 162 stays on standby until the image-pickup control section 161 acquires a new outside scene image in step S12, [0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data, and the position detecting section 162 detects (recognizes) a target (a target object) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62, and  [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 and detecting, from the picked-up image data, a target of work, an instrument or a tool, the body of the user, based on positions, sizes, colors, shapes); 
determining, by the at least one hardware processor and based on the analyzed environment of the user, a plurality of insights associated with a project being performed by the user ([0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights) from the picked-up image data (i.e. based on analyzed environment), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items  (i.e. a plurality of insights) to match the execution order of motions corresponding to items (i.e. prioritize the insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items (i.e. plurality of insights) arranged according to the order of the items set in the scenario data 123 (i.e. prioritizing the insights)); and
rendering, by the at least one hardware processor and in the environment of the user, at least one insight of the plurality of insights associated with project being performed by the user  ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23), [0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state).  
Regarding claim 16, Nishizawa discloses the method for extended reality based immersive project workspace creation according to claim 15 (as above), further comprising: prioritizing, by the at least one hardware processor, the plurality of insights based on a plurality of prioritization criteria, wherein at least one prioritization criterion of the plurality of prioritization criteria accounts for the project being performed by the user ([0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights) from the picked-up image data (i.e. based on analyzed environment), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items  (i.e. a plurality of insights) to match the execution order of motions corresponding to items (i.e. prioritize the insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items (i.e. plurality of insights) arranged according to the order of the items set in the scenario data 123 (i.e. prioritizing the insights)); rendering, by the at least one hardware processor and in the environment of the user, the at least one insight of the plurality of prioritized insights ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23)); and controlling, by the at least one hardware processor and based on an interaction of the user with the rendered at least one insight, the rendering of the at least one insight ([0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state).  
Regarding claim 17, Nishizawa discloses the method for extended reality based immersive project workspace creation according to claim 16 (as above), further comprising: identifying, by the at least one hardware processor, in the environment of the user, a subject person ([0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data (i.e. analyze an environment of the user), and the position detecting section 162 detects (recognizes) a target (a target object) (i.e. identifying a subject person) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62 (i.e. analyze an environment of the user), [0150], wherein the position detecting section 162 extracts an image of the object from image data of the outside scene image and recognizes the object of the image as a target (i.e. identifying a subject person), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items in an interview with a patient (i.e. identifying a subject person), [0273], the invention can be used to count the number of people or objects in a real space visually recognized as an outside scene (i.e. identifying a subject person)); and 
determining, by the at least one hardware processor, based on a shared context between the user and the subject person, the plurality of insights associated with the project being performed by the user ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. based on the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights based on a shared context) by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. based on the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12 (i.e. based on a shared context), in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items  (i.e. a plurality of insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 (i.e. based on a shared context) displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123  (i.e. based on the shared context) includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context and subject person), and every time input operation such as a gesture is performed (i.e. based on the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. determines insights)).  
Regarding claim 18, Nishizawa discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to ([0116], [0127], [0309]): 
obtain sensing data from at least one sensor of a device worn or utilized by a user (([0150], the position detecting section 162 stays on standby until the image-pickup control section 161 acquires a new outside scene image in step S12, [0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data); 
analyze, based on the sensing data, an environment of the user; 
identify, in the environment of the user, a subject person ([0147]-[0148], an image-pickup control section 161 controls the right camera 61 and the left camera 62 to execute image pickup and acquires picked-up image data (i.e. analyze an environment of the user), and the position detecting section 162 detects (recognizes) a target (a target object) (i.e. identifying a subject person) from an outside scene image from the picked-up image data of the right camera 61 and/or the left camera 62 (i.e. analyze an environment of the user), [0150], wherein the position detecting section 162 extracts an image of the object from image data of the outside scene image and recognizes the object of the image as a target (i.e. identifying a subject person), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items in an interview with a patient (i.e. identifying a subject person), [0273], the invention can be used to count the number of people or objects in a real space visually recognized as an outside scene (i.e. identifying a subject person)); 
determine, based on the analyzed environment of the user and a shared context between the user and the subject person, a plurality of insights associated with the user ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. based on the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights based on a shared context) by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. based on the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12 (i.e. based on a shared context), in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items  (i.e. a plurality of insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 (i.e. based on a shared context) displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123  (i.e. based on the shared context) includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context and subject person), and every time input operation such as a gesture is performed (i.e. based on the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. determines insights)); and 
render, in the environment of the user, at least one insight of the plurality of insights associated with the user  ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23), [0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state).  
Regarding claim 20, Nishizawa discloses the non-transitory computer readable medium according to claim 18 (as above), wherein the machine readable instructions to determine, based on the analyzed environment of the user and the shared context between the user and the subject person, the plurality of insights associated with the user, when executed by the at least one hardware processor, further cause the at least one hardware processor to: determine, based on the analyzed environment of the user and the shared context between the user and the subject person, the plurality of insights ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. based on the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 (i.e. determining a plurality of insights based on a shared context) by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. based on the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12 (i.e. based on a shared context), in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items  (i.e. a plurality of insights), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 (i.e. based on a shared context) displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123  (i.e. based on the shared context) includes check items in an interview with a patient (i.e. based on the subject person) and items of a test result (i.e. determine insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. based on the shared context and subject person), and every time input operation such as a gesture is performed (i.e. based on the shared context), the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. determines insights)) that include at least one of: a heatmap regarding a project metric associated with a project associated with the user; a light specifying a status associated with the user; or57D19-176-03876-00-USPATENT a virtual display specifying a performance level associated with the user ([0179]-[0182], fig. 7A, when the state detecting section 164 detects completion of a motion, the AR-display control section 163 changes a display state of the checkbox CH, change a display color or display luminance in the list SR, reduce the display size to indicate that the motion has been complete).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa, et al. (US 20170010662 A1), hereinafter Nishizawa, in view of Kin, et al. (US 10896545 B1), hereinafter Kin.
Regarding claim 7, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 5 (as above). Further, while Nishizawa discloses all of the above, and including wherein the insights rendering and interaction controller is executed by the at least one hardware processor to: ascertain, for the subject person, a list of insights that is configured [for] the subject person from a plurality of insights associated with the subject person  ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. configured for the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. configured for the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items (i.e. a list of a plurality insights for the subject person), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. list of plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items (i.e. list of plurality of insights) in an interview with a patient (i.e. configured for the subject person) and items of a test result (i.e. list of plurality of insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. configured for the subject person), and every time input operation such as a gesture is performed, the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. list of plurality of insights)); and 
render, in the environment of the user, at least one insight from the list of insights that is configured [for] the subject person  ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23), [0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state, [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items (i.e. list of plurality of insights) in an interview with a patient (i.e. configured for the subject person) and items of a test result (i.e. list of plurality of insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. configured for the subject person), and every time input operation such as a gesture is performed, the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. list of plurality of insights)), Nishizawa does not necessarily appear to expressly disclose the remaining elements of the following limitation, which, however, are taught by further teachings in Kin.
Kin teaches ascertain, for the subject person, a list of insights that is configured by the subject person from a plurality of insights associated with the subject person (cl. 16, ln. 40-57, fig. 7, the controller 310 determines 710 a position of an object within the local area using the captured images and location of the object, the controller 310 accesses 720 supplemental information regarding the object, e.g., user profile information, wherein if the recognized object is a person, the controller 310 may further retrieve information about this person from the online system, status information of the person, profile information of the person, the person’s name (i.e. list of insights configured by the subject person), cl. 13, ln. 65-cl. 14, 20, the controller 310 may detect a gesture with one of the contextual menu options for a contextual menu option that indicates a status indicator, wherein upon detecting such a gesture, the controller 310 may apply the status indicator indicated by the selected contextual menu option to the user, e.g., a status indicator of “busy” (i.e. list of insights configured by the subject person), and transmit this status to the online system, and other users with eyewear devices can subsequently see this updated status for the user  (i.e. ascertain insights), cl. 12, ln. 11-56, the controller 310 recognizes users in the local area and requests supplemental information for these users from an online system, comprising profile information for users, including status information, such as “busy,” “available,” etc., demographic data, user details (e.g., name, residence, date of birth), social networking information, uploaded media, calendar information, contact information, emails from the user profile information (i.e. list of insights configured by the subject person)); and 
render, in the environment of the user, at least one insight from the list of insights that is configured by the subject person (cl. 16, ln. 58-cl. 17, ln. 3, the controller 310 updates 730 display instructions to cause a substantially transparent electronic display (e.g., the optical assembly 360) to display at least a portion of the supplemental information about the object, e.g., where the recognized object is a person, the status information for the person (i.e. at least one insight configured by the subject person) is displayed through the Near Eye Display (NED) (i.e. render in the environment of the user), cl. 13, ln. 65-cl. 14, after the controller 310 applies the status indicator indicated by the selected contextual menu option to the user, e.g., a status indicator of “busy,” (i.e. at least one insight configured by the subject person), the controller 310 transmit this status to the online system, and other users with eyewear devices can subsequently see this updated status for the user (i.e. render in the environment of the user), cl. 12, ln. 11-56, after the controller 310 requests supplemental information for the users from an online system, comprising profile information for users, including status information, demographic data, user details (e.g., name, residence, date of birth), social networking information, uploaded media, calendar information, contact information, emails (i.e. insights configured by the subject person),, the controller 310 displays the supplemental information by sending an update to the optical assembly 360 of the NED 305 of the eyewear device 405 to display a status and additional information near the recognized users head, including busy status, available status, names of each of the users, etc. (i.e. render insights configured by the subject person)).  
Nishizawa and Kin are analogous fields of invention because both address the problem of providing information regarding a subject person in an augmented reality display. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Nishizawa the ability ascertain and render insights configured by a subject person, as in Kin, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of ascertaining and rendering insights configured by a subject person, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Nishizawa with the aforementioned teachings of Kin in order to produce the added benefit of improving communication amongst users, especially in a collaborative environment, including allowing users to immediately identify other users whose information indicates that they are available to work on a project, and conveniently providing information regarding users from  massive list without manually searching. cl. 11, ln. 29-45.
Regarding claim 8, Nishizawa discloses the extended reality based immersive project workspace creation apparatus according to claim 5 (as above). Further, while Nishizawa discloses all of the above, and including wherein the insights rendering and interaction controller is executed by the at least one hardware processor to: ascertain, for the subject person, a … status that is associated with an insight associated with the subject person ([0150], the position detecting section 162 recognizes the object of the image as a target (i.e. configured for the subject person), [0189]-[0190], state detecting section 164 (FIG. 4) detects an execution state of a motion (work) corresponding to the item 123a of the scenario data 123 by, for example, analyzing picked-up image data of the right camera 61 and/or the left camera 62 (i.e. based on the environment) and detecting, from the picked-up image data, a target of work (i.e. configured for the subject person), [0239]-[0240], [0242], from the acquired scenario data 123 in step S12, in step S13, the control section 140 may select a display form as in the forms shown in FIGS. 7A, 7B, and 7C, wherein the display form selected in S13, controls the display of the items to match the execution order of motions corresponding to items (i.e. a list of a plurality insights for the subject person), [0179]-[0184], figs. 7A-7C, a list SR of the scenario data 123 displays the names of the items arranged according to the order of the items set in the scenario data 123 (i.e. list of plurality of insights), [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items (i.e. list of plurality of insights) in an interview with a patient (i.e. configured for the subject person) and items of a test result (i.e. list of plurality of insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. configured for the subject person), and every time input operation such as a gesture is performed, the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. list of plurality of insights)); and 
render, in the environment of the user, another insight associated with the subject person that does not include the insight including the do not disturb status associated with the subject person ([0240], determines whether the history data 124 is used (reproduced) for the display of the scenario data 123 (step S14), and if not, in step S15, the control section 140 controls display order of the items to match execution order of motions corresponding to the items of the scenario data 123, otherwise, if the history the history data 124 is reproduced, the control section 140 displays the items included in the scenario data 123 starting from the next item of the item for which the motion is set as having been completed in the history data 124 (step S23), [0241]-[0242], the control section 140 detects a motion state on the basis of picked-up image data of the right camera 61 and/or the left camera 62 and input operation by the user (step S16), determines whether a motion corresponding to one item has been completed (step S18), and if the motion has been completed (YES in step S18), the control section 140 changes a display state of the item for which the motion is determined as having being completed among the items displayed on the image display section 20 (step S19), and if motions corresponding to all the items included in the scenario data 123 have not been completed (step S21), the control section 140 returns to step S16 to detect operation state, [0272], in a diagnostic job in a hospital or a clinic, a diagnosis flow can be created and utilized as the scenario data 123, wherein the scenario data 123 includes check items (i.e. list of plurality of insights) in an interview with a patient (i.e. configured for the subject person) and items of a test result (i.e. list of plurality of insights), [0273], the invention can be used to count the number of people or objects  in a real space visually recognized as an outside scene (i.e. configured for the subject person), and every time input operation such as a gesture is performed, the counting advances and the AR display in which an image or a marker indicating that the counting has been performed overlaps the counted people or objects is performed (i.e. list of plurality of insights)), Nishizawa does not necessarily appear to expressly disclose the remaining elements of the following limitation, which, however, are taught by further teachings in Kin.
Kin teaches ascertain, for the subject person, a do not disturb status that is associated with an insight associated with the subject person (cl. 16, ln. 40-57, fig. 7, the controller 310 determines 710 a position of an object within the local area using the captured images and location of the object, the controller 310 accesses 720 supplemental information regarding the object, e.g., user profile information, wherein if the recognized object is a person, the controller 310 may further retrieve information about this person from the online system, status information of the person, profile information of the person, the person’s name (i.e. insights of the subject person), cl. 13, ln. 65-cl. 14, 20, the controller 310 may detect a gesture with one of the contextual menu options for a contextual menu option that indicates a status indicator, wherein upon detecting such a gesture, the controller 310 may apply the status indicator indicated by the selected contextual menu option to the user, e.g., a status indicator of “busy” (i.e.do not disturb status of the subject person), and transmit this status to the online system, and other users with eyewear devices can subsequently see this updated status for the user  (i.e. ascertain insights), cl. 12, ln. 11-56, the controller 310 recognizes users in the local area and requests supplemental information for these users from an online system, comprising profile information for users, including status information, such as “busy” status (i.e., do not disturb status of the subject person), “available” status, etc., demographic data, user details (e.g., name, residence, date of birth), social networking information, uploaded media, calendar information, contact information, emails from the user profile information (i.e. insights of the subject person not including do not disturb)); and 
render, in the environment of the user, another insight associated with the subject person that does not include the insight including the do not disturb status associated with the subject person (cl. 16, ln. 58-cl. 17, ln. 3, the controller 310 updates 730 display instructions to cause a substantially transparent electronic display (e.g., the optical assembly 360) to display at least a portion of the supplemental information about the object, e.g., where the recognized object is a person, the status information for the person (i.e. insights of the subject person) is displayed through the Near Eye Display (NED) (i.e. render in the environment of the user), cl. 13, ln. 65-cl. 14, after the controller 310 applies the status indicator indicated by the selected contextual menu option to the user, e.g., a status indicator of “busy” (i.e. do not disturb status of the subject person), the controller 310 transmit this status to the online system, and other users with eyewear devices can subsequently see this updated status for the user (i.e. render in the environment of the user), cl. 12, ln. 11-56, after the controller 310 requests supplemental information for the users from an online system, comprising profile information for users, including status information, demographic data, user details (e.g., name, residence, date of birth), social networking information, uploaded media, calendar information, contact information, emails (i.e. insights configured by the subject person), the controller 310 displays the supplemental information by sending an update to the optical assembly 360 of the NED 305 of the eyewear device 405 to display a status and additional information near the recognized users head, including busy status (i.e.do not disturb status of the subject person), available status, names of each of the users, etc. (i.e. other insights of the subject person not including do not disturb)).  
Nishizawa and Kin are analogous fields of invention because both address the problem of providing information regarding a subject person in an augmented reality display. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Nishizawa the ability ascertain a do not disturb status of a subject person and render insights of other than do not disturb status of the subject person, as in Kin, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of ascertaining a do not disturb status of a subject person and rendering insights of other than do not disturb status of the subject person, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Nishizawa with the aforementioned teachings of Kin in order to produce the added benefit of improving communication amongst users, especially in a collaborative environment, including allowing users to immediately identify other users whose information indicates that they are available to work on a project, and conveniently providing information regarding users from  massive list without manually searching. cl. 11, ln. 29-45.
Regarding claim 19, this claim is substantially similar to claim 7, and is, therefore, rejected on the same basis as claim 7. While claim 19 is directed toward a non-transitory computer readable medium, Nishizawa discloses a computer readable medium as claimed. ([0116], [0127], [0309].

Conclusion
      The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wexler, et al., (US 20200053262 A1) disclosing wearable apparatus and methods to analyze images of people and generate, based on the affinity levels between a user and people, a visualization comprising the image of the people.
Monnett, et al. (US 20200258013 A1) disclosing systems and methods for determining and displaying first channel value based on first type of conversion of first impulse and any impulses for first channel that are converted from data that is determined for support ticket event, including priority based on communication or the lack of an expected communication for a support ticket, such as the number of communication for a duration of time or elapsed time of the ticket.
Inagi, et al. (US 20180165853 A1) disclosing systems and methods for a head-mounted display apparatus that includes a capturing unit that captures an image of a real space, a transmissive display through which the real space is able to be visually perceived, and a drawing controller that controls such that a wall-shaped opaque virtual object is drawn so as to block visibility of a user based on the image captured, including an at work barrier so another user does not disturb.
Kazansky, et al. (US 20170364153 A1) disclosing systems and methods for displaying augmented reality (AR) content that includes identifying a task being performed by the user of the device, determining a disruption level based on a combination of the AR content, the task, and the biometric information, and generating the visual signal corresponding to the disruption level, including do not disturb AR content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623